NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10179

                Plaintiff-Appellee,             D.C. No.
                                                4:11-cr-04021-RCC-DTF-1
 v.

JOSEPH EDWARD CAMARGO,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Joseph Edward Camargo appeals from the district court’s amended judgment

and challenges the 50-year sentence imposed upon remand for resentencing

following his jury-trial convictions for second-degree murder, in violation of 18

U.S.C. §§ 1111 and 1152; assault resulting in serious bodily injury, in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. §§ 113(a)(6) and 1152; possession of ammunition by a prohibited

person, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and 2 counts of

possession and discharge of a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(iii). Pursuant to Anders v. California, 386

U.S. 738 (1967), Camargo’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Camargo the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      We previously affirmed Camargo’s convictions, but remanded for the

district court to resentence Camargo. See United States v. Camargo, 738 Fed.

App’x 567 (9th Cir. 2018). Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief on

direct appeal regarding the sentence imposed upon remand.

      However, we remand for the district court to correct the judgment in the

following respects: (1) reduce the terms of supervised release for Counts 4 (assault

resulting in serious bodily injury) and 5 (possession of ammunition by a prohibited

person) to 3 years each, which is the statutory maximum for those offenses, see 18

U.S.C. §§ 3559(a)(3), 3583(b)(2); see also 18 U.S.C. §§ 113(a)(6), 924(a)(2);

(2) with respect to Count 1, change first degree murder to second degree murder;




                                         2                                   19-10179
and (3) with respect to Count 4, change the statute of conviction from 18 U.S.C.

§ 113(a)(3) to 18 U.S.C. § 113(a)(6).

      Camargo’s counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; REMANDED to correct the judgment in part.




                                         3                                  19-10179